Citation Nr: 9931904	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-11 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to Agent Orange or other 
herbicides.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to October 
1964, from September 1967 to August 1969 and from December 
1969 to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied claims by the veteran 
seeking entitlement to service connection for bronchial 
asthma and a skin condition, concluding that they were not 
well grounded.


REMAND

The veteran contends, in essence, that he currently has 
bronchial asthma and a skin condition and that those 
disabilities were caused by his active service.  He 
specifically believes that a skin disorder was caused by 
exposure to Agent Orange during service.

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.

Initially, the Board notes that the law provides that "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a)  (West 1991).  Once a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that a claim is well-grounded, the 
claimant's initial burden has been met, and VA is obligated 
under 38 U.S.C.A. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  In Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998), the United States Court 
of Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

However, regardless of whether a claim is found to be well 
grounded or not, and prior to that determination, the VA has 
a duty to notify the veteran of the evidence necessary to 
complete his or her claim, if that claim is incomplete.  
38 U.S.C.A. § 5103(a)  (West 1991).  The United States Court 
of Appeals for Veterans Claims (formerly Court of Veterans' 
Appeals) has held that the duty to inform includes advising 
the veteran that evidence, the existence of which the VA has 
notice and which may make a claim plausible, was needed to 
complete his claim.  Robinette v, Brown, 8 Vet. App. 69, 80  
(1995); see also Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under § 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained); Epps v. Brown, 9 Vet. App. 341 (1996) (§  
5103(a) duty attaches in cases where the record references 
other known and existing evidence that might pertain to the 
claim under consideration).

In this case, the medical history transcribed during the 
veteran's June 1997 VA examination reflects that he was 
diagnosed with asthma at the "Hospital San Carlos in Moca."  
However, no attempt was made by the RO to obtain such 
records, or to inform the veteran of the importance of his 
doing so.  It is noteworthy that the RO did attempt to obtain 
medical records from the VA Medical Center in San Juan; 
however, it requested only those records between the dates 
"07/09/97 to 07/09/97," that is to say, those records 
during a 1 day period.  The reply was that no outpatient 
records existed "for [the] range selected."  In addition, 
the veteran, in his June 1998 Substantive Appeal, indicated 
that he was treated for a skin condition after separation 
from service at the "VA hospital in Mayaguez" by a "Dr. 
Trevino" and that he always went to that clinic and told the 
doctor about his skin problems.  Despite these assertions, no 
attempt to obtain any such records was made by the RO, and no 
letter informing the veteran of his need to obtain such 
records was issued.  

Overall, the Board finds that the VA's duty to inform the 
veteran pursuant § 5103(a) has not be satisfied.  An attempt 
to obtain all pertinent VA medical records should be made and 
the veteran provided notification of the importance of his 
submitting any other pertinent medical evidence. Robinette v, 
Brown, 8 Vet. App. 69, 80  (1995); Epps v. Brown, 9 Vet. App. 
341 (1996); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (per curiam) (VA has duty to consider all evidence in 
its constructive possession).  The Board makes no finding as 
to whether the veteran has presented well grounded claims, 
invoking a duty to assist.  See 38 U.S.C.A. § 5107(a)  (West 
1991).

Accordingly, the case in hereby REMANDED to the RO for the 
following development:

1.  The veteran should be provided the 
opportunity to identify all sources of 
treatment received for bronchial asthma 
and a skin condition since service, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  In particular, the 
veteran should provide the necessary 
information relating to medical treatment 
received from the VA hospital in Mayaguez 
by a Dr. Trevino, and the Hospital San 
Carlos in Moca.  The RO is also 
specifically requested to attempt to 
obtain all VA medical records from the VA 
Medical Center in San Juan, Puerto Rico, 
since the veteran's date of separation 
from service in March 1974.  The RO 
should either attempt to obtain 
identified non-VA records, or inform the 
veteran of the necessity that he do so.  
Copies of all correspondences made and 
records obtained should be added to the 
claims folder.

2.  After the above development has been 
completed, the RO should review the 
veteran's claims of entitlement to 
service connection for bronchial asthma 
and a skin condition, to include as 
secondary to exposure to Agent Orange or 
other herbicides, to determine if the 
claims are well grounded and, if so, 
whether entitlement to service connection 
is warranted.

3.  If the action remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



